DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2016/0087769 to Wild et al. (hereinafter “Wild”)) does not disclose, with respect to claim 1, informing the base station of strongest tap locations, for use in building a channel frequency response, wherein the informing is based on conveying the strongest tap locations via a bit mask; and determining, prior to the deriving, power class specific window sizes and window offset values, wherein the deriving is performed in accordance with the determined power class specific window sizes and window offset values, wherein the tap locations are relative to window sizes, and wherein the bit mask is specific to a power class specific window size, which corresponds to the strongest tap locations, of the determined power class specific window sizes as claimed.  Rather, Wild teaches identifying most significant delay taps from a time-domain profile of the averaged channel impulse response [0082].  The same reasoning applies to claims 16 and 29 mutatis mutandis.  Accordingly, claims 1, 3, 4, 7, 16, 29, 33-35 and 37-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414